                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

UNITED STATES OF AMERICA

v.                                                    CRIMINAL NO.: 2:18-cr-00021-KS-MTP

BRANTLEY PAUL NICHOLS, D.M.D.

                                            ORDER

       The joint motion for presentence payment toward restitution is granted. Pursuant to 18

U.S.C. §§ 3663A-3664, the United States Government and the United States Probation Office

submit that restitution in the amount of $696,026.00 is owed to the victim.

       The Defendant Brantley Paul Nichols is ordered to submit payment by cashier’s check or

money order payable to the Clerk of the Court with case number 2:18-cr-00021-KS-MTP noted

on each payment mailed to: Clerk, U.S. District Court, 501 E. Court St., Suite 2.500, Jackson,

Mississippi 39201.

       Pursuant to 28 U.S.C. § 2041, the Clerk of Court is authorized to accept and hold such

funds on behalf of the defendant until time of sentencing. Further, pursuant to 28 U.S.C. § 2042,

upon the entry of a criminal judgment, the Clerk of Court is to withdraw and apply the deposited

funds to the criminal financial obligations imposed against the defendant.

       SO ORDERED.

       April 16, 2019.

                                                    __s/Keith Starrett _________________
                                                    HONORABLE KEITH STARRETT
                                                    UNITED STATES DISTRICT JUDGE
